Case 2:19-cr-00820-SRC Document 18 Filed 11/14/19 Page 1 of 8 PagelD: 37

U.S. Department of Justice

United States Attorney
District of New Jersey

 

 

970 Broad Street, Suite 760 (973) 645-2700
Newark, New Jersey 07/02

September 17, 2019
VIA Electronic Mail

Warren Sutnick

Sutnick and Sutnick Attorneys at Law
21 Main Street, #171

Hackensack, NJ 07601

Re: Plea Agreement with Tornike Lubyk
Dear Mr. Sutnick:

This letter sets forth the plea agreement between your client, Tornike
Lubyk (“Lubyk”}, and the United States Attorney for the District of New Jersey
(“the Government” or “this Office”). The Government’s offer to enter into this plea
agreement will expire on November 1, 2019 if a signed copy of this agreement
is not received by that date.

Charge

Conditioned on the understandings specified below, this Office will accept
a guilty plea from Lubyk to a one-count Information which charges that, on or
about July 8, 2019, in Bergen County, in the District of New Jersey and
elsewhere, Lubyk did knowingly and intentionally falsely assume and pretend to
be an officer and employee acting under the authority of the United States and
any department, agency, and officer thereof, and in such assumed and pretended
character did act as such, that is, he faisely stated that he was an employee of
the Federai Bureau of Investigation (“FBI”}, represented that he was a law
enforcement officer, and presented a purported FBI identification card, FBI
badge, and a FBI security access card to certain local law enforcement officers
during an encounter in violation of Title 18, United States Code, Section 912. If
Lubyk enters a guilty plea and is sentenced on this charge, and otherwise fully
complies with all of the terms of this agreement, this Office will not initiate any
further criminal charges against Lubyk for impersonating a federal agent on or
about July 8, 2019.
Case 2:19-cr-00820-SRC Document 18 Filed 11/14/19 Page 2 of 8 PagelD: 38

If a guilty plea in this matter is not entered for any reason or the judgment
of conviction entered as a result of this guilty plea does not remain in full force
and effect, Lubyk agrees that any dismissed charges and any other charges that
are not time-barred by the applicable statute of limitations on the date this
agreement is signed by Mr. Lubyk may be commenced against him,
notwithstanding the expiration of the limitations period after Lubyk signs the
agreement.

sentencing

The violation of Title 18, United States Code, Section 912 to which Lubyk
agrees to plead guilty carries a prison sentence of 3 years and a statutory
maximum fine equal to the greatest of: (1) $250,000, or (2} twice the gross profits
or other proceeds to Lubyk. Fines imposed by the sentencing judge may be
subject to the payment of interest.

The sentence to be imposed upon Lubyk is within the sole discretion of the
sentencing judge, subject to the provisions of the Sentencing Reform Act, 18
U.S.C. §§ 3551-3742, and the sentencing judge’s consideration of the United
States Sentencing Guidelines. The United States Sentencing Guidelines are
advisory, not mandatory. The sentencing judge may impose any reasonable
sentence up to and including the statutory maximum term of imprisonment and
the maximum statutory fine. This Office cannot and does not make any
representation or promise as to what guideline range may be found by the
sentencing judge, or as to what sentence Mr. Lubyk ultimately will receive.

Further, in addition to imposing any other penalty on Lubyk, the
sentencing judge: (1) will order Lubyk to pay an assessment of $100 pursuant
to 18 U.S.C. § 3013, which assessment must be paid by the date of sentencing;
(2) may order Lubyk to pay restitution pursuant to 18 U.S.C. § 3663 ef seq.;
(3) must order forfeiture pursuant to 21 U.S.C. § 853; (4) may deny Lubyk
certain statutorily defined benefits, pursuant to 21 U.S.C. §§ 862 and 862a; and,
(5) pursuant to 21 U.S.C. §960, must require Lubyk to serve a term of
supervised release of at least 1 year, which will begin at the expiration of any
term of imprisonment imposed. Should Lubyk be placed on a term of supervised
release and subsequently violate any of the conditions of supervised release
before the expiration of its term, Lubyk may be sentenced to not more than I
years’ imprisonment in addition to any prison term previously imposed,
regardless of the statutory maximum term of imprisonment set forth above and
without credit for time previously served on post-release supervision, and may
be sentenced to an additional term of supervised release.

Additionally, if at the time of sentencing the United States is satisfied that
the five enumerated characteristics set forth in 18 U.S.C. § 3553(f}(1)-(5) apply

~2-
Case 2:19-cr-00820-SRC Document 18 Filed 11/14/19 Page 3 of 8 PagelD: 39

to Lubyk and his commission of the charged offense, the United States will make
such a representation to the sentencing court and will recommend that the
sentencing court impose a sentence pursuant to the applicable Sentencing
Guidelines without regard to any statutory minimum sentence.

Rights of This Office Regarding Sentencing

Except as otherwise provided in this agreement, this Office reserves its
right to take any position with respect to the appropriate sentence to be imposed
on Lubyk by the sentencing judge, to correct any misstatements relating to the
sentencing proceedings, and to provide the sentencing judge and the United
States Probation Office all law and information relevant to sentencing, favorable
ot otherwise. In addition, this Office may inform the sentencing judge and the
United States Probation Office of: (1) this agreement; and (2) the full nature and
extent of Lubyk’s activities and relevant conduct with respect to this case.

Stipulations

This Office and Lubyk agree to stipulate at sentencing to the statements
set forth in the attached Schedule A, which hereby is made a part of this plea
agreement. This agreement to stipulate, however, cannot and does not bind the
sentencing judge, who may make independent factual findings and may reject
any or all of the stipulations entered into by the parties. To the extent that the
parties do not stipulate to a particular fact or legal conclusion, each reserves the
right to argue the existence of and the effect of any such fact or conclusion upon
the sentence. Moreover, this agreement to stipulate on the part of this Office is
based on the information and evidence that this Office possesses as of the date
of this agreement. If this Office obtains or receives additional evidence or
information prior to sentencing that it determines to be credible and to be
materially in conflict with any stipulation in the attached Schedule A, this Office
shall not be bound by any such stipulation. A determination that any stipulation
is not binding shall not release cither this Office or Lubyk from any other portion
of this agreement, including any other stipulation. If the sentencing court rejects
a stipulation, both parties reserve the right to argue on appeal or at post-
sentencing proceedings that the sentencing court was within its discretion and
authority to do so. These stipulations do not restrict this Office’s right to respond
to questions from the Court and to correct misinformation that has been
provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and Lubyk waive certain rights to
file an appeal, collateral attack, writ, or motion after sentencing, including but

~3-

 
Case 2:19-cr-00820-SRC Document18 Filed 11/14/19 Page 4 of 8 PagelD: 40

not limited to an appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C.
§ 2255,

Forfeiture

Lubyk agrees that, as part of his acceptance of responsibility and pursuant
to 21 U.S.C. § 853 and 18 U.S.C. § 982, Lubyk will forfeit to the United States
any and all property constituting or derived from any proceeds obtained directly
or indirectly as a result of the offense charged in the Information and any and
all property used or intended to be used in any manner or part to commit and to
facilitate the commission of such offense.

Immigration Consequences

 

Lubyk understands that, if he is not a citizen of the United States, his
guilty plea to the charged offense will likely result in his being subject to
immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization, Lubyk
understands that the immigration consequences of this plea will be imposed in
a separate proceeding before the immigration authorities. Lubyk wants and
agrees to plead guilty to the charged offense regardless of any immigration
consequences of this plea, even if this plea will cause his removal from the United
States, Lubyk understands that he is bound by his guilty plea regardless of any
immigration consequences of the plea. Accordingly, Lubyk waives any and all
challenges to his guilty plea and to his sentence based on any immigration
consequences, and agrees not to seek to withdraw his guilty plea, or to file a
direct appeal or any kind of collateral attack challenging his guilty plea,
conviction, or sentence, based on any immigration consequences of his guilty
plea.

Other Provisions

This agreement is limited to the United States Attorney’s Office for the
District of New Jersey and cannot bind other federal, state, or local authorities.
However, this Office will bring this agreement to the attention of other
prosecuting offices, if requested to do so.

This agreement was reached without regard to any civil or administrative
matters that may be pending or commenced in the future against Lubyk. This
agreement does not prohibit the United States, any agency thereof (including the
Internal Revenue Service and Immigration and Customs Enforcement) or any
third party from initiating or prosecuting any civil or administrative proceeding
against Lubyk.

 

 
Case 2:19-cr-00820-SRC Document 18 Filed 11/14/19 Page 5 of 8 PagelD: 41

No provision of this agreement shall preclude Lubyk from pursuing, in an
appropriate forum, when permitted by law, an appeal, collateral attack, writ, or
motion claiming that Lubyk received constitutionally ineffective assistance of
counsel.

No Other Promises

This agreement constitutes the plea agreement between Lubyk and this
Office and supersedes any previous agreements between them. No additional
promises, agreements, or conditions have been made or will be made unless set
forth in writing and signed by the parties.

APRROVED:

on

KA Ah

W—

AQUILA

ef, Publi.

Pr QVAN Unit

Sincerely,

CRAIG CARPENITO

> a 2 "

  
   

Special A Assis ant U.S. Attorney

 
Case 2:19-cr-00820-SRC Document 18 Filed 11/14/19 Page 6 of 8 PagelD: 42

I have received this letter from my attorney, Warren S. Sutnick, Esq. I
have read it. My attorney and I have discussed it and all of its provisions,
including those addressing the charge, sentencing, stipulations, waiver,
forfeiture, and immigration consequences. I understand this letter fully. I
hereby accept its terms and conditions and acknowledge that it constitutes the
plea agreement between the parties. I understand that no additional promises,
agreements, or conditions have been made or will be made unless set forth in
writing and signed by the parties. I want to plead guilty pursuant to this plea
agreement,

AGREED AND ACCEPTED:

CA atel-14-2019
fonikeLiok ee

T have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,
waiver, forfeiture, and immigration consequences. My client understands. this
plea agreement fully and wants to plead guilty pursuant to it,

Nh. A pate /O-* SAF

Warren S. Sutnick, Esa.

 

a siden bee et

 
Case 2:19-cr-00820-SRC Document 18 Filed 11/14/19 Page 7 of 8 PagelD: 43

Plea Agreement with Tornike Lubyk
Schedule A

1. This Office and Lubyk recognize that the United States Sentencing
Guidelines are not binding on the Court. This Office and Lubyk nevertheless
agree to the stipulations set forth herein, and agree that the Court should
sentence Lubyk within the Guidelines range that results from the total
Guidelines offense level set forth below, subject to any applicable statutory
mandatory minimum, This Office and Lubyk further agree that neither party
will argue for the imposition of a sentence outside the Guidelines range that
results from the agreed total Guidelines offense level, subject to any applicable
statutory mandatory minimum.

2.The version of the United States Sentencing Guidelines effective
November 1, 2018, applies in this case.

3. The applicable guideline is U.S.S.G, § 2J1.¥.4(a), which carries a Base
Offense Level of 6.

4. The total offense level therefore is 6.

5,As of the date of this letter, Lubyk has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the offense
charged. Therefore, a downward adjustment of 2 levels for acceptance of
responsibility is appropriate if Lubyk’s acceptance of responsibility continues
through the date of sentencing. See U.S.S.G. § 3E1.1(a).

6. In accordance with the above, the parties agree that the total Guidelines
offense level applicable to Lubyk is 4 (the "agreed total Guidelines offense level").

7. Lubyk knows that he has and, except as noted below in this paragraph,
voluntarily waives, the right to file any appeal, any collateral attack, or any other
writ or motion, including but not limited to an appeal under 18 U.S.C. § 3742 or
a motion under 18 U.S.C. § 2255, which challenges the sentence imposed by the
sentencing court if that sentence falls within or below the Guidelines range that
results from the agreed total Guidelines offense level of 4. This Office will not file
any appeal, motion, or writ which challenges the sentence imposed by the
sentencing court if that sentence falls within or above the Guidelines range that
results from the agreed total Guidelines offense level of 4. The parties reserve
any right they may have under 18 U.S.C. § 3742 to appeal the sentencing court's
determination of the criminal history category. The provisions of this paragraph
are binding on the parties even if the Court employs a Guidelines analysis
different from that stipulated to herein. Furthermore, if the sentencing court

-7-
Case 2:19-cr-00820-SRC Document18 Filed 11/14/19 Page 8 of 8 PagelD: 44

accepts a stipulation, both parties waive the right to file an appeal, collateral
attack, writ, or motion claiming that the sentencing court erred in doing so.

8, Both parties reserve the right to oppose or move to dismiss any appeal,
collateral attack, writ, or motion barred by the preceding paragraph and to file
or to oppose any appeal, collateral attack, writ or motion not barred by the
preceding paragraph.

 

 
